UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF NORTH CAROLINA
CHARLOTTE DIVISION

UNITED STATES OF AMERICA DOCKET NO. 3:19-CR-345-FDW

)
)
v. ) FACTUAL BASIS
)
ARLANDO M. HENDERSON )

)

 

NOW COMES the United States of America, by and through R. Andrew Murray, United
States Attorney for the Western District of North Carolina, and hereby files this Factual Basis in
support of the plea agreement filed simultaneously in this matter.

This Factual Basis is filed pursuant to Local Criminal Rule 11.2 and does not attempt to
set forth all of the facts known to the United States at this time. By their signatures below, the
parties expressly agree that there is a factual basis for the guilty plea(s) that the defendant will
tender pursuant to the plea agreement, and that the facts set forth in this Factual Basis are sufficient
to establish all of the elements of the crime(s). The parties agree not to object to or otherwise
contradict the facts set forth in this Factual Basis.

Upon acceptance of the plea, the United States will submit to the Probation Office a
“Statement of Relevant Conduct” pursuant to Local Criminal Rule 32.4. The defendant may submit
(but is not required to submit) a response to the Government’s “Statement of Relevant Conduct”
within seven days of its submission. The parties understand and agree that this Factual Basis does
not necessarily represent all conduct relevant to sentencing. The parties agree that they have the
right to object to facts set forth in the presentence report that are not contained in this Factual Basis.
Either party may present to the Court additional relevant facts that do not contradict facts set forth
in this Factual Basis.

At the specified times and at all relevant times:

1. ARLANDO M. HENDERSON worked for Wells Fargo Bank, N.A. (Wells Fargo)
in the Charlotte, North Carolina, cash vault. In June and July 2019, HENDERSON engaged in a
scheme to defraud Wells Fargo. In total, HENDERSON stole more than $88,000 from Wells Fargo
and used it to, among other things, make a large down payment on a luxury car and to pay personal
expenses. Separately, in connection with the purchase of the luxury car, HENDERSON submitted
falsified and fraudulent documents to Ally Financial to obtain a loan to finance the rest of the
purchase price.

2. Wells Fargo was a financial institution with significant operations in Charlotte,

North Carolina. Wells Fargo’s accounts and deposits were insured by the Federal Deposit
Insurance Corporation.

Case 3:19-cr-00345-FDW-DCK Document 19 Filed 03/13/20 Page 1 of 3

 
3. Ally Financial was a depository institution holding company with operations in
Charlotte, North Carolina. Ally Financial offered a variety of financial products through its
subsidiaries and affiliates, including automobile financing.

4, HENDERSON, who was a resident of Charlotte, North Carolina, was hired by
Wells Fargo on or around April 24, 2019, to work in the cash vault.

5. From no later than June 2019 through at least July 2019, in Mecklenburg County,
within the Western District of North Carolina and elsewhere, HENDERSON knowingly and
intentionally devised a scheme and artifice to defraud Wells Fargo. Among other things,
HENDERSON stole more than $88,000 from Wells Fargo and attempted to conceal it by
destroying or falsifying certain records.

6, In carrying out the above-referenced scheme and artifice to defraud Wells Fargo,
HENDERSON acted with an intent to defraud.

7. Throughout July and August 2019, a social media account associated with
HENDERSON posted several pictures of HENDERSON holding large stacks of cash.

8. On or about July 16, 2019, HENDERSON knowingly engaged in a monetary
transaction in the amount of $20,000, which involved property derived from a specified unlawful
activity, specifically it involved proceeds of the above-referenced scheme to defraud Wells Fargo.
HENDERSON knew that this monetary transaction involved criminally derived property.
HENDERSON knowingly engaged in this monetary transaction in connection with making a down
payment on a luxury car at Mercedes-Benz of Northlake in the Charlotte area.

9. On or about July 16, 2019, in Mecklenburg County, within the Western District of
North Carolina and elsewhere, HENDERSON knowingly and intentionally devised a scheme and
artifice to obtain money ftom Ally Financial by using materially false or fraudulent pretenses,
representations and promises. In connection with the purchase of a luxury car, HENDERSON
obtained a loan of approximately $27,800 from Ally Financial or one of its subsidiaries or
affiliates. HENDERSON provided false information and falsified documents in connection with
obtaining this loan, including, among others, falsified bank statements.

10. In carrying out the above-referenced scheme and artifice to obtain money or
property from Ally Financial, HENDERSON acted with an intent to obtain money or other
property owned by, or under the custody or control of, Ally Financial or one of its subsidiaries or
affiliates.

11. The loss amount that was known to or reasonably foreseeable by HENDERSON as

a result of his criminal conduct described herein and the related relevant conduct was in excess of
$40,000 but less than $95,000.

Case 3:19-cr-00345-FDW-DCK Document 19 Filed 03/13/20 Page 2 of 3

 
R. ANDREW MURRAY
UNITED STATES ATTORNEY

/ =
a f f ff

as /

kf

DANIEL RYAN /~

ASSISTANT UNITED STATES ATTORNEY

 

Defendant’s Counsel’s Signature and Acknowledgment
I have read this Factual Basis, the Bill of Indictment, and the plea agreement in this case,
and have discussed them with the defendant. Based on those discussions, I am satisfied that the

defendant understands the Factual Basis, the Bill of Indictment, and the plea agreement. I hereby
certify that the defendant does not dispute this Factual Basis.

aT “aD 4
[vy Open. DATED; 5 [ Is co? U

Taylor Goodnight, Attorney for Defendant

Case 3:19-cr-00345-FDW-DCK Document 19 Filed 03/13/20 Page 3 of 3

 
